DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/1/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10586380 and 10573065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
	The examiner has used prior art to reject claims 11-14, see the detailed action below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouaziz US 2017/0301125 A1 in view of Li US 2015/0084950 A1 (both references were used in the parent case 15/299,882).
Regarding claim 11, Bouaziz teaches: 11. (Currently Amended) A system wherein the system comprises storing a plurality of programmatic instructions, and wherein the plurality of programmatic instructions, when , cause the system t(Bouaziz: see abstract, pars.: 2, 97, 103 and claim 18): 
acquir(Bouaziz: see pars. 53-56 and claims 15 and 18); and 
execute to generate an output blendshape, wherein said iterative optimization process applies to the initial blendshape at least one of a first transformation indicative of a degree of sparseness, a second transformation indicative of a degree of temporal smoothness, a third transformation indicative of a degree of deformation regularization, and a fourth transformation indicative of a degree of direction of motion regularization (Bouaziz: fig. 3 see also pars. 62 and 73-75) and wherein said iterative (Bouaziz: see pars. 73-75).
Bouaziz doesn’t teach however the analogous prior art Li teaches: 
acquire (Li: see pars. 32-34 and 79-89); use (Li: see pars 32 and 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine acquire use Li with Bouaziz for the benefit of providing a real-time facial animation framework performance capture techniques, the face of the subject may be tracked by solving for the best fit to input data of the subject using the generic blendshape [0032].

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouaziz US 2017/0301125 A1 in view of Li US 2015/0084950 A1 further in view of Koperwas US 2014/0085315A1.

Regarding claim 12, Bouaziz teaches: 12. (Currently Amended) The system(Bouaziz: fig. 1, 104 see also pars. 73-75).
Bouaziz as modified doesn’t teach, however the analogous prior art Koperwas teaches: displaying an icon on said display, wherein said icon is adapted to be manipulated (Koperwas: figs. 1-3 see also par. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine displaying an icon on said display, wherein said icon is adapted to be manipulated as shown in Koperwas with the previous combination for the benefit of allowing more controllability of the position changes provided by blendshapes [0017].

Regarding claim 13, Bouaziz teaches: 13. (Currently Amended) The system(Bouaziz: fig. 1, 104 see also pars. 21 and 60).
Bouaziz as modified doesn’t teach, however the analogous prior art Koperwas (with the same motivation of claim 12) teaches: displaying an icon on said display, wherein said icon is adapted to be manipulated (Koperwas: figs. 1-3 see also par. 17).


Regarding claim 14, Bouaziz teaches: 14. (Currently Amended) The system(Bouaziz: figs. 1 and 8 see also par. 91).
Bouaziz as modified doesn’t teach, however the analogous prior art Koperwas (with the same motivation of claim 12) teaches: displaying an icon on said display, wherein said icon is adapted to be manipulated (Koperwas: figs. 1-3 see also par. 17).

Allowable Subject Matter
Claims 1-10 and 16-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art doesn’t teach: executing an iterative optimization process, within said computer, to generate for to the initial blendshape based upon a first variable representative of representative of representative of representative of 
Regarding claim 16, the prior art doesn’t teach: programmatic instructions, stored in said computer readable non-transitory medium, for executing an iterative optimization process in order to generate an output blendshape, wherein said iterative optimization process applies to the initial blendshape based upon a first variable representative of representative of representative of representative of ; and a fourth icon on said display, wherein said fourth icon is adapted to be manipulated and wherein, upon a manipulation, the fourth variable is modified, thereby causing the degree of direction of motion regularization to increase or decrease.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the prior art doesn’t teach: 15. (Currently Amended) The system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612